Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/656,306, filed on 10/17/2019 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 8, and 15 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology.
IDS
References cited in the IDS filed on 10/17/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pondicherry et al. (US 2020/0111023 A1) hereinafter Pondicherry.
As to claim 1, Pondicherry teaches a method, by a processor, for providing real-time data classification in a computing environment (see Fig. 4 and para. [0043] “…the domain-specific document 150 … can be received automatically via a tool, e.g., the regulatory radar,…”; see also para. [0044] “At 408, the section identifier 140 classifies various portions of the regulatory text document under various domain-specific heading based on the training provided to the section classification model 142…”), comprising:

	classifying data according to contextual classification criteria (e.g.,  applied to contextual information derived in real time from the data (see Fig. 4 step 408 and para. [0044]).
Claims 8 and 15 include similar limitation as claim 1 and is rejected under the same rationale as claim 1.
As to claims 2, 9, 16, in view of claims 1, 8, 15, respectively, Pondicherry teaches learning the contextual information from the data received from a user using a machine learning operation (see para. [0046] and Fig. 1 for AI-based regulatory data processing system 100), wherein the data is structured data, unstructured data, or a combination thereof (see para. [0043], e.g., domain specific document 150).

As to claims 3, 10, 17, in view of claims 1, 8, and 15, respectively, Pondicherry teaches analyzing the contextual information to determine those of the contextual classification criteria applicable for classifying the data (see para. [0046] “The domain specific document is analyzed to extract the linguistic features from the text at 606”).

As to claims 4, 11, in view of claims 1, 8, respectively, Pondicherry teaches wherein classifying data according to contextual classification criteria applied to contextual information further includes applying legal, ethical, moral, or jurisdictional ones of the contextual classification criteria in view of the contextual information (see para.[0028] and [0045] for regulatory text corpus 190).

As to claims 5, 12, in view of claim 1, and 8, respectively, Pondicherry teaches wherein classifying data according to contextual classification criteria applied to contextual information further includes applying data security policies, rules, regulations, or a combination thereof relating to user criteria, data types and formats, data ownership, or a combination thereof (see para. [0022], e.g., identify the users who are responsible for implementing the actions and update them…”)

As to claim 6, 13, 19, in view of claims 1, 8, and 15, respectively, Pondicherry teaches further including:

defining the contextual classification criteria to include one or more legal, ethical, moral, or jurisdictional data security policies, rules, regulations, or a combination thereof (see para. [0028] and [0045]); or

defining the contextual classification criteria to include data security policies, rules, regulations, or a combination thereof relating to user criteria, data types and formats, data ownership, or a combination thereof (see para. [0022]).

As to claims 7, 14, and 20, in view of claims 1, 8, 15, respectively, Pondicherry teaches further including verifying the classified data is appropriately classified according to a selected combination of the contextual classification criteria based on the contextual information, wherein inappropriately classified data is reclassified based on one or more combinations of the contextual classification criteria (see Fig. 6, step 612 “Extract and classify entities”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/PRIMARY Examiner, Art Unit 2497